Sykes, P. J.,
delivered the opinion of the court.
The city of Hattiesburg prosecutes this appeal from an adverse judgment of the court upon a question of law, in accordance with section 40, paragraph 2, Code of 1906 (section 16, Hemingway’s Code).
This municipality has adopted an ordinance making all state misdemeanors also municipal misdemeanors. Under this ordinance the appellee, defendant in the court below, was charged with driving an automobile on the streets of the city without having the same properly tagged in accordance with the state law. Chapter 111, Laws of 1920.
The agreed statement of facts shows that tlxe oar was not properly tagged. The contention of the appellee is that by the terms of this act the municipality has nothing whatever to do with its enforcement or violation, and consequently a violation of this law constitutes alone a violation of the state law, and not of the municipal law. The lower court so held.
Section 7 of this act requires that the auditor of public accounts shall furnish the tax collector with a sufficient number of tags for motor vehicles. Section 3 provides that the owner of a motor vehicle shall make a report to the tax collector concerning this vehicle. Section 4 provides that the state auditor furnish the tax collector with license with which to make collection of the taxes and fees imposed under this act. Section 5 provides that the state tax collector, at the end of each month, shall turn into the state treasury taxes collected by him under this act. Section 8 provides that upon the *675payment of this registration fee of two dollars the tax collector shall deliver ta-gs to the owner of the vehicle. Section 14 provides what is to be done if the tags are lost, namely, by applying to the tax collector for duplicates. Section 15 reads as follows:
“No municipality, levee district board or drainage district shall impose a privilege tax or registration fee upon any motorcycle, electric motor vehicle, commercial motor vehicle or motor vehicle; and shall not require any registration of same. No privilege tax shall be imposed on any motor vehicle owned by any county or municipality. ’ ’
Section 16 is as follows: “Any such owner, dealer or ag,ent, or any person, who shall drive a motorcycle, electric motorcycle, commercial motor vehicle (or motor vehicle) without tags thereon as required by the provisions of this act and in the manner so required, on the public roads of any county of this state, or who shall fail to make any report required to be made by this act, or who shall misrepresent any facts in such report, or who shall fail to pay any tax or fee imposed by this act or who shall fail or refuse to comply with the requirements of this act, shall be guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than ten dollars or of not more than one hundred dollars, or by imprisonment in the county jail not more than thirty days, or both such fine and imprisonment for each offense.”
The entire scheme of this act is to provide revenue for the state from the use of motor vehicles. Section 15 expressly prohibits municipalities from imposing privilege tax or registration fees on these vehicles. The license fees, penalties, and misdemeanors for violations of the act relate solely to the state. Municipalities have noting whatever to do with the enforcement of the violations of any of the provisions of this law. Section 15 expressly deprives them of any power to act in the premises. Hiler v. City of Oxford, 112 Miss. 22, 72 So. *676837. Since they can have nothing to do with either the enforcement or violation of the law, then a violation of the state law cannot be a violation of the municipal law. The city has no jurisdiction whatever of any matter included within this act.
The judgment of the circuit court is affirmed.

Affirmed.